Citation Nr: 1827691	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation for posttraumatic stress disorder (PTSD) with secondary mood disorder and substance abuse in excess of 50 percent, prior to April 4, 2016, and in excess of 70 percent from that date.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision denied an evaluation for PTSD in excess of 30 percent.  A November 2012 rating decision established service connection for mood disorder and polysubstance abuse and evaluated it with the PTSD.  A single evaluation of 50 percent was assigned, effective December 30, 2009.    

In January 2016, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is in the record before the Board.  

The Board remanded the Veteran's claims in March 2016.  A June 2017 rating decision assigned a 70 percent evaluation, effective April 4, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2016 remand requested that the AOJ obtain an opinion as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD and eczema).  Then, the AOJ was to readjudicate the claims and issue a supplemental statement of the case (SSOC) if the decision remained adverse to the Veteran. 

Subsequent to the Board remand, the AOJ increased the rating for PTSD to 70 percent, effective April 4, 2016, the date of the VA examination.  The record includes a Deferred Rating Decision requesting that the opinion regarding eczema be obtained.  To date, there has been no opinion obtained as to the functional impairment or limitations imposed by the Veteran's service-connected eczema or a determination on TDIU. 

 In addition, there was no SSOC issued addressing the claims on appeal.  Although there is a July 2017 form signed by the Veteran's representative appearing to waive the 30 day waiting period following the issuance of an SSOC, there is no SSOC of record.  As a result, the Board finds that the development requested by the Board's March 2016 remand was not fully completed and additional development must be conducted.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Since the issues are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any and all outstanding VA treatment records.

2.  Then, obtain an opinion regarding whether the Veteran's service-connected eczema has affected his ability to work by assessing his occupational impairment, if any.  Copies of all pertinent records should be made available to the examiner.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by the Veteran's service-connected eczema.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue an SSOC.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

